18-2127
     Ravi v. Barr
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A205 941 618
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 2nd day of December, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            PIERRE N. LEVAL,
10            RICHARD J. SULLIVAN,
11                 Circuit Judges.
12   _____________________________________
13
14   RAVI, AKA RAVI KUMAR,
15        Petitioner,
16
17                  v.                                           18-2127
18                                                               NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21        Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Jaspreet Singh, Esq., Jackson
25                                    Heights, NY.
26
27   FOR RESPONDENT:                  Ethan P. Davis, Acting Assistant
28                                    Attorney General; Edward E.
29                                    Wiggers, Senior Litigation
30                                    Counsel, Nicole J. Thomas-Dorris,
31                                    Trial Attorney, Office of
32                                    Immigration Litigation, United
33
 1                                  States Department of Justice,
 2                                  Washington, DC.
 3
 4         UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8         Petitioner Ravi, also known as Ravi Kumar, a native and

 9   citizen of India, seeks review of a June 25, 2018 decision of

10   the BIA affirming a July 28, 2017 decision of an Immigration

11   Judge (“IJ”) denying asylum, withholding of removal, and

12   relief under the Convention Against Torture (“CAT”).          In re

13   Ravi Kumar, No. A205 941 618 (B.I.A. June 25, 2018), aff’g

14   No. A205 941 618 (Immig. Ct. N.Y.C. July 28, 2017).        We assume

15   the   parties’   familiarity    with   the   underlying   facts   and

16   procedural history.

17         Under the circumstances of this case, we have reviewed

18   both the IJ’s and BIA’s decisions.           Wangchuck v. Dep’t of

19   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).          We review

20   the agency’s factual findings under the substantial evidence

21   standard, treating them as “conclusive unless any reasonable

22   adjudicator would be compelled to conclude to the contrary.”

23   8 U.S.C. § 1252(b)(4)(B); see also Corovic v. Mukasey, 519

24 F.3d 90, 95 (2d Cir. 2008).       “We review de novo questions of

                                       2
 1   law    and    the        application            of   law     to    undisputed    fact.”

 2   Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

 3          To establish asylum eligibility, an applicant must show

 4   that he has suffered past persecution, or has a well-founded

 5   fear of future persecution, “on account of race, religion,

 6   nationality, membership in a particular social group, or

7    political      opinion.”              8    U.S.C.     § 1101(a)(42).            If     the

8    applicant is found to have suffered past persecution, he is

9    presumed to have a well-founded fear of future persecution on

10   the basis of the original claim.                      8 C.F.R. § 1208.13(b)(1).

11     I.     Past Persecution

12          “[P]ersecution is ‘an extreme concept that does not

13   include      every       sort    of       treatment        our    society   regards    as

14   offensive.’”         Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d

15   Cir. 2011) (quoting Ai Feng Yuan v. U.S. Dep’t of Justice,

16   416 F.3d 192, 198 (2d Cir. 2005)).                               Past persecution may

17   “encompass[]         a    variety          of    forms      of    adverse   treatment,

18   including non-life-threatening violence and physical abuse,”

19   but    the   harm        must    be       sufficiently       severe,    rising       above

20   “mere harassment.”              Ivanishvili v. U.S. Dep’t of Justice, 433

21 F.3d 332, 341 (2d Cir. 2006) (internal quotation marks and

22   brackets omitted).              “‘[T]he difference between harassment and


                                                      3
 1   persecution is necessarily one of degree,’ . . . the degree

 2   must be assessed with regard to the context in which the

 3   mistreatment occurs.”   Beskovic v. Gonzales, 467 F.3d 223,

 4   226 (2d Cir. 2006) (quoting Ivanishvili, 433 F.3d at 341).

 5   In evaluating past persecution, the agency must consider the

 6   harm suffered in the aggregate.    Poradisova v. Gonzales, 420

 7 F.3d 70, 79–80 (2d Cir. 2005).

 8       The agency did not err by determining that Ravi’s past

 9   harm did not rise to the level of persecution.   Ravi alleged

10   two incidents lasting five to seven minutes in which he was

11   slapped and then slapped and punched by three individuals

12   whom he believed were members of the Congress Party.       He

13   contended that they targeted him because he was hanging

14   posters for his own party, the Indian National Lok Dal

15   (“INLD”).   But although he stated that these incidents caused

16   “deep injuries,” he provided no description of them and did

17   not seek any treatment.    We attach small importance to his

18   failure to seek treatment because he testified that he was

19   threatened with death if he sought treatment.    Nonetheless,

20   speaking conclusorily of “deep injuries,” Ravi provided no

21   details.    Accordingly, given the lack of specific evidence

22   of injury and the fact that the incidents did not occur in


                                    4
 1   the context of an arrest or detention, we find no error in

 2   the agency’s conclusion that this harm did not rise to the

 3   level of persecution.            See Jian Qiu Liu v. Holder, 632 F.3d
4   820, 821–22 (2d Cir. 2011) (upholding agency’s conclusion

 5   that applicant’s beating by family planning officials did not

 6   rise to level of persecution where it occurred prior to

 7   detention      and        applicant        required          no       formal          medical

 8   attention);        Beskovic, 467 F.3d        at    226       (“The          BIA    must,

 9   therefore, be keenly sensitive to the fact that a ‘minor

10   beating’     or,     for    that    matter,          any    physical            degradation

11   designed to cause pain, humiliation, or other suffering, may

12   rise to the level of persecution if it occurred in the context

13   of    an   arrest    or    detention       on       the    basis       of       a   protected

14   ground.”).

15        II. Fear of Future Persecution

16          Absent a finding of past persecution, an applicant may

17   establish      asylum        eligibility             based        on        a        fear    of

18   future persecution, but the applicant must show that “he

19   subjectively fears persecution and establish that his fear is

20   objectively reasonable.”             Ramsameachire v. Ashcroft, 357 F.3d
21   169, 178 (2d Cir. 2004).             Although a fear may be objectively

22   reasonable     “even        if     there       is     only       a     slight,            though


                                                5
 1   discernible, chance of persecution,” Diallo v. INS, 232 F.3d
2   279, 284 (2d Cir. 2000), a fear is not objectively reasonable

 3   if it lacks “solid support” in the record and is merely

 4   “speculative at best,” Jian Xing Huang v. U.S. INS, 421 F.3d
5   125, 129 (2d Cir. 2005).            To demonstrate a well-founded fear,

 6   an applicant must show either a reasonable possibility that

 7   he would be singled out for persecution or that the country

 8   of     removal    has    a    pattern          or   practice    of     persecuting

 9   individuals       similarly         situated         to    him.          8    C.F.R.

10   § 1208.13(b)(2)(iii).          The agency did not err in determining

11   that Ravi failed to establish a well-founded fear of future

12   persecution because the country conditions evidence reported

13   general corruption and criminal activity by the Congress

14   Party, but identified attacks mainly against INLD leaders,

15   not members, and reflected that the police had intervened to

16   stop    clashes     between    the    parties        during     2009    elections.

17   Ravi’s    failure       to   meet    his       burden     for   asylum       is   also

18   dispositive of withholding of removal.                    See Lecaj v. Holder,

19   616 F.3d 111, 119 (2d Cir. 2010).

20        III. Torture

21          Ravi’s CAT claim fails for the same reasons.                    The alleged

22   past harm did not rise to the level of torture.                      See 8 C.F.R.


                                                6
 1   § 1208.18(a)(2), (4) (defining torture as “extreme form of

 2   cruel and inhuman treatment” that “does not include lesser

 3   forms     of   cruel,   inhuman    or    degrading   treatment”     and

 4   requiring,     in   relevant   part,    “severe   physical   pain   and

 5   suffering” or “threat of imminent death”); Kyaw Zwar Tun v.

 6   INS, 445 F.3d 554, 567 (2d Cir. 2006) (“[T]orture requires

 7   proof of something more severe than the kind of treatment

8    that would suffice to prove persecution”).           And the country

9    conditions evidence discusses general corruption and crime or

10   attacks against party leaders and thus does not show that

11   someone in Ravi’s particular circumstances faces a likelihood

12   of torture.     See Jian Xing Huang, 421 F.3d at 129; Mu Xiang

13   Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 160 (2d Cir. 2005)

14   (requiring “particularized evidence” beyond general country

15   conditions to support a CAT claim).

16       For the foregoing reasons, the petition for review is

17   DENIED.    All pending motions and applications are DENIED and

18   stays VACATED.

19                                     FOR THE COURT:
20                                     Catherine O’Hagan Wolfe,
21                                     Clerk of Court




                                        7